Citation Nr: 0319850	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  94-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for a bilateral lower 
extremity disability, currently evaluated as 30 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to December 
1986.

This appeal originates from a January 1993 rating decision in 
which the RO increased the veteran's evaluation for her 
bilateral lower extremity disability from 10 to 30 percent 
disabling, effective July 7, 1992.  The veteran filed a 
notice of disagreement with this determination in February 
1993 and a statement of the case was issued in May 1993.  The 
veteran perfected her appeal to the Board of Veterans' 
Appeals (Board) in May 1993.  

In February 2003, the Board determined that further 
evidentiary development was warranted with respect to this 
claim and undertook such development pursuant to 38 C.F.R. 
§ 19.9 (2002).  The Board notified the appellant of the 
additional development in April 2003.


REMAND

The RO last reviewed the issue on appeal in October 2002, at 
which time a Supplemental Statement of the Case (SSOC) was 
issued.  As noted above, in February 2003, the Board 
determined that further evidentiary development was 
warranted, and undertook such development pursuant to 
38 C.F.R. § 19.9.  Pursuant to that development, additional 
evidence has been added to the claims file consisting of VA 
outpatient records dated from April 2001 to September 2002.

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  In view of the above, and to avoid any 
prejudice to the veteran (see Bernard v. Brown, 4 Vet. App. 
384 (1995)), the matter on appeal must be returned to the RO 
for consideration of the claim in light of the additional 
evidence added to the record since the October 2002 SSOC.  

Prior to the RO's adjudication of the claim, additional 
development is warranted.  In addition requesting VA 
outpatient medical records, the Board requested additional, 
other development that has yet to be completed and must be 
performed by the RO.  This development includes obtaining the 
veteran's Social Security Records (following the procedures 
prescribed in 38 C.F.R. § 3.159) and arranging for her to 
undergo VA examination.  Such development is necessary to 
fulfill VA's duty to assist the veteran in developing the 
evidence pertinent to her claim.  See 38 U.S.C.A. 
§ 5103A(a),(b),(d)(1).  The veteran is hereby advised that 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2002).  If the veteran fails report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of any notice(s) of 
examination sent to the veteran.

The identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure that 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has been fully complied 
with.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the Act prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain from the Social 
Security Administration (SSA) copies of 
any determinations regarding the 
veteran's claim(s) (including her 
December 1997 claim) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the veteran.  The 
RO must follow the procedures prescribed 
in 38 C.F.R. § 3.159 as regards obtaining 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  After associating with the claims 
file all available records/responses 
received pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the extent and severity of her 
service-connected bilateral lower 
extremity disability.  The entire claims 
file, to include this remand, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and/or studies should 
be accomplished, and all clinical 
findings should be set forth in detail 
and correlated to a specific diagnosis.  

The examiner should offer a diagnosis for 
each bilateral lower extremity condition 
found (specifically indicating whether 
the veteran currently has bilateral pes 
planus, a bilateral ankle disorder, 
and/or a bilateral calf disorder), and 
identify the symptomatolgy attributable 
to each condition.  The examiner should 
also offer an opinion, with respect to 
each diagnosed disability, as to whether 
it is at least as likely as not that such 
disability is related to veteran's active 
military service (specifically to include 
the bilateral pes planus and calf 
condition noted by the MEB prior to 
discharge).  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

3.  If the veteran fails report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
copy(ies) of any notice(s) of examination 
sent to the veteran.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

6.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim of 
entitlement to an increased rating in 
excess of 30 percent for a bilateral 
lower extremity disability in light of 
all pertinent evidence (to particularly 
include all evidence added to the record 
since the October 2002 SSOC) and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO must issue to the 
veteran an appropriate SSOC (to include 
full reasons and bases for the RO's 
determinations) and afford her the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




